DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 6, 8-10, 12-13, 15, 17-19, 21-22, and 25-26 are ALLOWED.

Examiner’s Statement of Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The reason for allowance of claims 1-4, 6, 8-10, 12-13, 15, 17-19, 21-22, and 25-26 in the instant application is because the prior arts of record fail to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. Exemplary claim 1 recites:
determining that a point of sale (POS) component device has physically moved from a first POS system, associated with a first zone and comprising a first one or more POS component devices, to a second POS system, associated with a second zone and comprising a second one or more POS component devices, by automatically recognizing that an identifier associated with the POS component device is located in the second zone using an optical sensor, wherein the first POS system and the second POS system are POS systems in a same retail store; 
automatically configuring the POS component device to function within the second POS system; 
detecting at least one requirement associated with the first POS system associated in the first zone; 
determining that the at least one requirement associated with the first POS system is met based on determining that the POS component device is associated with the first POS system; 
determining that the at least one requirement associated with the first POS system is not met based on determining that the POS component device has moved to the second POS system, 
wherein the at least one requirement relates to required POS component devices for the first POS system; and 
responsive to determining that the at least one requirement associated with the first POS system is not met, disabling the first POS system.
(emphasis added to highlight features that distinguish over the prior art).  
The prior art on record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the Applicant’s claimed invention.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

35 USC 103

One of the most remarkable references that the Examiner found was that of US Pat Pub 2020/0279239 “Ramamurthy”.  Ramamurthy discloses authentication by augmented reality (AR) for fraud prevention, including receiving AR map data of an authorized area of operation associated with a merchant.  The AR map data is generated from an AR recording device and includes one or more environmental anchors and one or more virtual object reference points.  Receiving a request for authentication of an operation by a merchant point-of-sale (POS) device.  Communicating at least a portion of the AR map data to the merchant POS device for execution of an AR re-localization process, and in response to success of the re-localization process by the merchant POS device, authenticating the operation.  Ramamurthy fails to disclose the following claimed limitations: 

    PNG
    media_image1.png
    79
    642
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    51
    644
    media_image2.png
    Greyscale

See exemplary claim 1 (claim set filed 03/24/2022). 

Another remarkable reference is that of US Pat Pub 2010/0070376 “Proud”.  Proud  teaches an automated system for facilitating sales in dynamically-changing mobile retail environments includes a vendor/supplier connector module, a carrier connector module, a provisioning module, and a point-of-sale (POS) customization module. The vendor/supplier connector module facilitates automated exchange of product data with a plurality of different vendors or suppliers of products or services. The carrier connector module facilitates automated exchange of transportation data with a plurality of different carriers, with the transportation data corresponding to specific mobile retail environments. The provisioning module automatically determines, based on the product data and on the transportation data, products or services corresponding to a specific mobile retail environment. The POS customization module automatically generates re-configuration data for each of a plurality of POS interfaces. The re-configuration data limits each of the plurality of POS interfaces to facilitating sales of only the subset of the set of products or services that corresponds to a specific mobile retail environment.  Proud fails to teach the following limitations: 
determining that the at least one requirement associated with the first POS system is not met based on determining that the POS component device has moved to the second POS system, 
wherein the at least one requirement relates to required POS component devices for the first POS system; and 
responsive to determining that the at least one requirement associated with the first POS system is not met, disabling the first POS system.

Another remarkable reference is that of US Pat Pub 2015/0199668 “Fernando”.  Fernando teaches a POS device configured to perform an authorized set of functions established by an external management module. The authorized set of functions include purchase transaction processing of inventory identified as available to the POS device by the external management module.  Fernando fails to teach the following limitations: 
determining that the at least one requirement associated with the first POS system is not met based on determining that the POS component device has moved to the second POS system, 
wherein the at least one requirement relates to required POS component devices for the first POS system; and 
responsive to determining that the at least one requirement associated with the first POS system is not met, disabling the first POS system.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REVA R MOORE/           Examiner, Art Unit 3687                                                                                                                                                                                             
/PETER LUDWIG/Primary Examiner, Art Unit 3687